Citation Nr: 0824669	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic lung cancer, as a result of which he died in 
December 2004.  This condition was not caused by any incident 
of service.

2.  There is no probative evidence demonstrating that the 
veteran was exposed to ionizing radiation in service.

3.  At the time of the veteran's death, service connection 
was in effect for a low back disability, otitis media, and 
bilateral hearing loss.  None of those disabilities caused or 
contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Radiogenic diseases under that regulation include 
multiple myeloma.  38 C.F.R. § 3.311(b)(2).  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
that supports that finding.  38 C.F.R. § 3.311(b)(4).  When 
it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran died in December 2004.  A December 2004 death 
certificate listed his cause of death as lung cancer.  There 
were no other conditions listed as contributing to death but 
not resulting in the underlying cause.  

At the time of his death, the veteran was service-connected 
for a low back disability, otitis media, and bilateral 
hearing loss.  He was in receipt of long-standing evaluations 
of 40 percent for the low back disability, 10 percent for 
otitis media, and 0 percent for bilateral hearing loss.  
Service connection had not been established for the condition 
listed on the death certificate, lung cancer, and there is no 
evidence that condition was incurred in or aggravated by the 
veteran's period of active service.  Additionally, there is 
no evidence that the veteran's lung cancer manifested to a 
compensable degree within one year after separation from 
service such as to warrant service connection for the cause 
of the veteran's death on a presumptive basis.  38 C.F.R. 
§ 3.309.  

The appellant asserts that the veteran developed lung cancer 
as a result of in-service duties which involved exposure to 
ionizing radiation.  Specifically, she asserts that the 
veteran was exposed to radiation as a result of duties 
involving atomic bomb testing at Camp Desert Rock in Yucca 
Flats, Nevada.  

Lung cancer is among the types of diseases listed at 38 
C.F.R. § 3.309(d)(2) subject to presumptive service 
connection in radiation-exposed veterans.  It is also listed 
under 38 C.F.R. § 3.311 (b)(2) as a radiogenic disease.  The 
first question before the Board is thus whether the veteran 
meets the criteria for qualification as a radiation-exposed 
veteran.  

According to the National Personnel Records Center (NPRC), 
the veteran's service personnel records have been determined 
to have been destroyed in a fire in 1973.  Accordingly, the 
NPRC was unable to verify that the veteran was exposed to 
ionizing radiation during his period of active service.  When 
a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the veteran's service 
personnel records.  However, each of those requests for 
information received a negative response, and the appellant 
was duly informed of the unavailability of the records.  
Additionally, in January 2006, VA sent the appellant a letter 
requesting additional information that would be of assistance 
in locating alternate records.  In this regard, the appellant 
submitted a diploma for "The Desert Rock Observer's 
Orientation Program."  This diploma demonstrates that 
"Jack" Kissinger "successfully completed the 'various 
tests' conducted in the State of Nevada during the period 
from 1953 to 1959," and was "thereby made a member of the 
Droop."  Courses completed included "the scientific 
ramification of atomic detonation, alpha ray education, beta 
ray examination, gamma ray examination, nuclear radiation, 
neutron conglomeration, proton amalgamation, roentgen 
multiplication, probable contamination, suspected 
sterilization, plus added consternation of dry run 
frustration after detailed preparation, sunbaked recreation, 
cactus inoculation, reptile identification, semi-
intoxication, divorcee implication, threatened incarceration, 
shill solicitation," and other facetious courses.  The 
diploma is unsigned, although the pre-printed form shows that 
the diploma was to be given under the hand of "D. Hy Drated, 
Chief Cheese."  The appellant also submitted a yearbook page 
in which the veteran is included in a photo of a medical 
detachment, and a postcard from the veteran to his family 
from Camp Desert Rock, Nevada, postmarked in May 1953, in 
which he describes to his family how hot it is in the desert 
of Nevada.  The postcard is signed "Jack."

The veteran's available service records do not demonstrate 
any exposure to radiation monitored by dosimetry badge or 
that he participated in a radiation-risk activity.  A 
radiation-risk activity includes the onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki during World War 
II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  Those sites do not include "Camp Desert 
Rock" in Yucca Flats, Nevada.  The veteran's available 
service records show he served as a medic in a medical 
detachment and that in April 1953 he was stationed at Camp 
Drum, in New York, and that from September 1953 to November 
1953 he was stationed at Fort Devens, Massachusetts.  In 
January 1954, he was stationed in Germany, where he stayed 
until his discharge from the military in September 1954.  
While it is unclear where the veteran was stationed prior to 
April 1953, and it appears that the veteran was at some point 
at Camp Desert Rock, Nevada, the documentation provided by 
the appellant is insufficient to prove that the veteran 
personally participated in the atmospheric detonation of a 
nuclear device at Camp Desert Rock.  The diploma was created 
in jest and is otherwise insufficient to demonstrate personal 
participation in the detonation of an atmospheric nuclear 
device.  The yearbook photograph also does not demonstrate 
that the veteran personally participated in the detonation of 
an atmospheric nuclear device, particularly as it does not 
mention the location or duties of the men photographed, aside 
from "medical detachment."  The postcard is also 
insufficient to establish the veteran's participation in the 
detonation of an atmospheric nuclear device.  The veteran 
discusses only the heat of the Nevada desert in the postcard.  
Finally, the veteran's duties as a medic seem less consistent 
with personal participation in the detonation of an 
atmospheric nuclear device.

As the veteran's claimed participation in a radiation-risk 
activity has not been confirmed, in order to qualify for 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation, there must be 
evidence documenting the level of his radiation exposure, and 
his lung cancer, as a "radiogenic" disease, must be 
determined by the VA Under Secretary of Health to be related 
to ionizing radiation exposure while in service, or otherwise 
be linked medically to ionizing radiation exposure while in 
service.  In this case, however, while the record reflects 
that the veteran was diagnosed with lung cancer in November 
2004, more than five years after his separation from service, 
because it has not been determined that he was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or otherwise, and his 
presence in a qualifying site has not been demonstrated, it 
is not necessary to refer the claim to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  Additionally, as there is no record of 
his having been exposed to ionizing radiation, there is no 
need to further assess whether his radiogenic disease, lung 
cancer, is related to a radiation dose to which he was not 
exposed in service, and service connection for the cause of 
the veteran's death, as secondary to exposure to ionizing 
radiation, is therefore not warranted.

The Board now turns to the final remaining issue of whether 
service connection for the cause of the veteran's death is 
warranted based upon direct causation.  As noted above, the 
veteran's service medical records do not show that he 
developed tumors, lung cancer, or any other pulmonary 
disorder while in service.  

The evidence of record demonstrates that while the veteran's 
lung cancer may have existed prior to the initial clinical 
diagnosis, the first clinical evidence of a diagnosis of or 
treatment for lung cancer is dated in November 2004.  

The veteran's service medical records do not show that he 
developed tumors, lung cancer, or any other pulmonary 
disorder while in service, nor is there medical evidence of 
these conditions for more than 50 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to lung cancer during the veteran's period 
of active service.  Nor is there evidence demonstrating 
exposure to ionizing radiation.  As there is no evidence of 
treatment for or complaints related to lung cancer during 
service, nor evidence demonstrating exposure to ionizing 
radiation, the Board finds that a VA examination or opinion 
is not required in this case.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no probative evidence 
establishing a medical nexus between military service, 
including his service-connected low back disability, otitis 
media, and bilateral hearing loss, and the veteran's cause of 
death.  Thus, service connection for the cause of the 
veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to ionizing radiation.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998),  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service records 
have been lost or destroyed.  Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In this case, the Board finds that VA has met this heightened 
duty, as multiple attempts to locate records were made, and 
the appellant was informed of the unavailability of the 
records.  

In sum, the evidence shows that the veteran developed lung 
cancer which led to his death many years after service.  That 
fatal condition was not service-connected, nor does any 
probative medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, 
38 U.S.C.A. § 5103(a) notice for a DIC case must include:  
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.

Here, the RO sent correspondence in February 2005, January 
2006, and November 2006; rating decisions in March and May 
2006; and a statement of the case in September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The 
appellant was not provided with notice criteria required by 
Hupp; however, the Board concludes that the appellant has 
actual knowledge of the disabilities for which the veteran 
was granted service connection and those for which he was not 
service-connected.  The appellant contends that the veteran's 
lung cancer developed as result of exposure to ionizing 
radiation.  She does not contend that it developed as a 
result of his low back, otitis media, or bilateral hearing 
loss disabilities.  The veteran was not service-connected for 
lung cancer.  At no time has the appellant claimed that the 
veteran was service-connected for lung cancer. The nature of 
the appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


